--------------------------------------------------------------------------------

Exhibit 10.03


SECOND AMENDED AND RESTATED
GENERAL EMPLOYMENT ENTERPRISES, INC. 1997 STOCK OPTION PLAN


Section 1. Purpose.


The purpose of this Second Amended and Restated General Employment Enterprises,
Inc. 1997 Stock Option Plan (the "Plan") is to amend and supersede the Amended
and Restated General Employment Enterprises, Inc. 1997 Stock Option Plan and to
benefit General Employment Enterprises, Inc. (the "Company") and its
Subsidiaries (as defined in Section 2) by recognizing the contributions made to
the Company by officers and other key employees (including members of the Board
of Directors of the Company ("the Directors") who are also employees) of the
Company and its Subsidiaries, to provide such persons with additional incentives
to devote themselves to the future success of the Company, and to improve the
ability of the Company to attract, retain and motivate individuals, by providing
such persons with a favorable opportunity to acquire or increase their
proprietary interest in the Company. In addition, the Plan is intended as an
additional incentive to members of the Board of Directors of the Company who are
not employees of the Company ("Non-Employee Directors") to serve on the Board of
Directors of the Company (the "Board") and to devote themselves to the future
success of the Company by providing them with a favorable opportunity to acquire
or increase their proprietary interest in the Company through receipt of options
to acquire common stock of the Company. The Company may grant stock options that
constitute "incentive stock options" ("ISOs") within the meaning of Section 422
of the Internal Revenue Code of 1986, as amended (the "Code"), or stock options
that do not constitute ISOs ("NSOs") (ISOs and NSOs being hereinafter
collectively referred to as "Options").


Section 2. Eligibility.


Non-Employee Directors shall participate in the Plan only in accordance with the
provisions of Section 5.2 of the Plan. The Committee (as defined in Section 3)
shall initially, and from time to time thereafter, select those officers and
other key employees (including Directors of the Company who are also employees)
(collectively referred to herein as "Key Employees") of the Company or any other
entity of which the Company is the direct or indirect beneficial owner of not
less than fifty percent (50%) of all issued and outstanding equity interests
("Subsidiaries"), to participate in the Plan on the basis of the special
importance of their services in the management, development and operations of
the Company or its Subsidiaries (each such Key Employee receiving Options
granted under the Plan is referred to herein as an "Optionee").  The
determination of whether an individual is an employee shall be made at the time
of grant in accordance with Code Section 3401(c) and the regulations there
under.


Section 3. Administration.


3.1. The Committee. The Plan shall be administered by the Compensation Committee
(the "Committee") of the Board of Directors of the Company (the "Board").  The
Committee shall be comprised of two (2) or more members of the Board who are
"non-employee directors" within the meaning of Rule 16b-3 under the Securities
Exchange Act of 1934.


3.2. Authority of the Committee. No person, other than members of the Committee,
shall have any authority concerning decisions regarding the Plan.
Notwithstanding the foregoing, the Committee may delegate its non-decision
making authority, hereunder, and the person or persons to whom such authority is
delegated may in turn make subsequent delegations.  Subject to the express
provisions of this Plan, the Committee shall have sole discretion concerning
matters relating to the Plan and Options granted hereunder. The Committee, in
its sole discretion, shall determine the Key Employees of the Company and its
Subsidiaries to whom, and the time or times at which Options will be granted,
the number of shares to be subject to each Option, the expiration date of each
Option, the time or times within which the Option may be exercised, the
cancellation of the Option (with the consent of the holder thereof) and the
other terms and conditions of the grant of the Option. The terms and conditions
of the Options need not be the same with respect to each Optionee or with
respect to each Option.


The Committee may, subject to the provisions of the Plan, establish such rules
and regulations as it deems necessary or advisable for the proper administration
of the Plan, and may make determinations and may take such other action in
connection with or in relation to the Plan as it deems necessary or advisable.
Notwithstanding the foregoing, (i) with respect to any Option intended to be an
ISO, the Plan, and the Option Agreement evidencing said ISO, shall be construed
in a manner consistent with Code Section 422 and the regulations there under,
and (ii) the Plan and any Option Agreement shall be construed in a manner
consistent with Code Section 409A.  Each determination or other action made or
taken pursuant to the Plan, including interpretation of the Plan and the
specific terms and conditions of the Options granted hereunder by the Committee
as evidenced in an Option Agreement, shall be final and conclusive for all
purposes and upon all persons including, but without limitation, the Company,
its Subsidiaries, the Committee, the Board, officers and the affected employees
of the Company and/or its Subsidiaries and their respective successors in
interest. No member of the Committee shall, in the absence of bad faith, be
liable for any act or omission with respect to service on the
Committee.  Service on the Committee shall constitute service as a Director of
the Company so that members of the Committee shall be entitled to
indemnification pursuant to the Company's Certificate of Incorporation and
By-Laws.

 
1

--------------------------------------------------------------------------------

 

Section 4. Shares of Common Stock Subject to Plan.


4.1. The total number of additional shares of common stock, no par value, of the
Company (the "Common Stock"), that are available for issuances under the Plan
may be issued and sold under the Plan within the Applicable Period (as defined
below) shall be 592,000 (“Additional Plan Shares”).  For purposes of the
preceding sentence, Applicable Period shall be the ten-year period commencing on
September 30, 2009 and ending on September 30, 2019 (“Term of Plan”). The
aforementioned total number of Additional Plan Shares of Common Stock shall be
adjusted in accordance with the provisions of Section 4.2 hereof.
Notwithstanding the foregoing, the total number of shares of Common Stock that
may be subject to ISOs under the Plan shall be 592,000 Additional Plan Shares of
Common Stock, adjusted in accordance with the provisions of Section 4.2
hereof.  Any shares of Common Stock subject to issuance upon exercise of Options
under the Plan or the General Employment Enterprises, Inc. Amended and Restated
1997 Stock Option Plan but which are not issued because of a surrender (other
than pursuant to Sections 7.2 or 7.3 of the Plan), forfeiture, expiration,
termination or cancellation of any such Option, to the extent consistent with
applicable law, rules and regulations, shall once again be available for
issuance pursuant to subsequent Options (“Unissued Option Shares”). Therefore,
the total aggregate number of shares available for grant under the Plan shall be
the 592,000 Additional Plan Shares plus all Unissued Option Shares. The maximum
number of Options that may be granted during a calendar year to any one person
is 150,000.


4.2  The number of share of Common Stock subject to the Plan and to Options
granted under the plan shall be adjusted as follows: (a) in the event that the
number of outstanding shares of Common Stock is changed by any stock dividend,
stock split or combination of shares, the number of shares subject to the Plan
and to Options previously granted there under shall be proportionately adjusted;
(b) in the event of any merger, consolidation or reorganization of the Company
with any other corporation or corporations, there shall be substituted on an
equitable basis as determined by the Board, in its sole discretion, for each
share of Common Stock then subject to the Plan and for each share of Common
Stock then subject to an Option granted under the Plan, the number and kind of
shares of stock, other securities, cash or other property to which the holders
of Common Stock of the Company are entitled pursuant to the transaction; and (c)
in the event of any other change in the capitalization of the Company, the
Committee, in its sole discretion, shall provide for an equitable adjustment in
the number of shares of Common Stock then subject to the Plan and to each share
of Common Stock then subject to an Option granted under the Plan.  In the event
of any such adjustment, the exercise price per share shall be proportionately
adjusted.


Section 5. Grants of Options.


5.1. Grants of Options to Key Employees.  Subject to the terms of the Plan, the
Committee may from time to time grant Options, which may be ISOs or NSOs, to Key
Employees of the Company or any of its Subsidiaries.  Unless otherwise expressly
provided at the time of the grant, Options granted under the Plan to Key
Employees will be ISOs.  An Option shall be considered granted when the Company
completes the corporate action constituting an offer of stock for sale provided,
however, that notwithstanding the foregoing, corporate action shall not be
considered complete until the date on which the maximum number of shares that
can be purchased and the minimum Exercise Price are fixed and determined.


5.2. Grants of Options to Non-Employee Directors.  All grants of Options to
Non-Employee Directors shall be automatic and non-discretionary.  Each
individual who is a Non-Employee Director on the effective date of the Plan
shall be granted automatically a NSO to purchase 15,000 shares of Common Stock
on the effective date of the Plan. Each individual who becomes a Non-Employee
Director (other than a Non-Employee Director who was previously an employee
Director) after the effective date of the Plan shall be granted automatically a
NSO to purchase 15,000 shares of Common Stock on the date he or she becomes a
Non-Employee Director.


5.3. Option Agreement.  Each Option shall be evidenced by a written Option
Agreement (in paper or electronic format) specifying the type of Option granted,
the Option exercise price, the terms for payment of the exercise price, the
expiration date of the Option, the number of shares of Common Stock to be
subject to each Option and such other terms and conditions established by the
Committee, in its sole discretion, not inconsistent with the Plan.  In the event
of any inconsistency between the terms of the Plan and the terms of the Option
Agreement, the terms of the Plan shall govern.

 
2

--------------------------------------------------------------------------------

 

5.4. Expiration.  Except to the extent otherwise provided in or pursuant to
Section 6, each Option shall expire, and all rights to purchase shares of Common
Stock shall expire, on the tenth (10th) anniversary of the date on which the
Option was granted.


5.5. Exercise Period.  Except to the extent otherwise provided in or pursuant to
Section 6, or in the proviso to this sentence, Options shall become exercisable
pursuant to the following schedule: with respect to one-fifth of the total
number of shares of Common Stock subject to Option on the date twelve months
after the date of its grant and with respect to an additional one-fifth of the
total number of shares of Common Stock subject to the Option at the end of each
twelve-month period thereafter during the succeeding four years; provided,
however, that the Committee, in its sole discretion, shall have the authority to
shorten or lengthen the exercise schedule with respect to any or all Options, or
any part thereof, granted under the Plan.


5.6. Required Terms and Conditions of ISOs.  Each ISO granted to a Key Employee
shall be in such form and subject to such restrictions and other terms and
conditions as the Committee may determine, in its sole discretion, at the time
of grant, subject to the general provisions of the Plan, the applicable Option
Agreement, and the following specific rules:


(a) Except as provided in Section 5.6(d), the per share exercise price of each
ISO shall be the Fair Market Value of the shares of Common Stock on the date
such ISO is granted. For all purposes hereunder, Fair Market Value shall be the
price at which one share of Common Stock is last sold in the principal United
States market for such stock as of the grant date.


(b) The aggregate Fair Market Value (determined with respect to each ISO at the
time such Option is granted) of the shares of Common Stock with respect to which
ISOs are exercisable for the first time by an individual during any calendar
year (under all incentive stock option plans of the Company and its parent and
subsidiary corporations) shall not exceed $100,000.  For purposes of this
section, an Option is considered to be first exercisable during a calendar year
if the Option will become exercisable at any time during the year, assuming that
any condition on the Optionee's ability to exercise the Option related to the
performance of services is satisfied. If the Optionee's ability to exercise the
Option in the year is subject to an acceleration provision, then the Option is
considered first exercisable in the calendar year in which the acceleration
provision is triggered.  If the aggregate Fair Market Value (determined at the
time of grant) of the Common Stock subject to an Option that first becomes
exercisable in any calendar year exceeds the limitation of this Section 5.6(b),
much of the Option that does not exceed the applicable dollar limit shall be an
ISO and the remainder shall be a NSO; but in all other respects, the original
Option Agreement shall remain in full force and effect.


(c) As used of this Section 5, the words "parent" and "subsidiary" shall have
the meanings given to them in Section 424(e) and 424(f) of the Code.


(d) Notwithstanding anything herein to the contrary, if an ISO is granted to an
individual who owns, after application of the stock attribution rules of
Department of Treasury Regulation § 1.424-1(a), stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company or of its parent or subsidiary corporations, within the meaning of
Section 422(b)(6) of the Code: (i) the purchase price of each share of Common
Stock subject to the ISO shall be not less than one hundred ten percent (110%)
of the Fair Market Value of the Common Stock on the date the ISO is granted; and
(ii) the ISO shall expire and all rights to purchase shares there under shall
cease no later than the fifth anniversary of the date the ISO was granted. For
purposes of this paragraph: (i) shares of Common Stock that the Optionee may
purchase under existing Options are not treated as shares owned by the Optionee;
and (ii) the combined voting power of all shares of the Company actually owned
and outstanding immediately before the grant of the Option does not include the
voting power of treasury shares or shares of Common Stock authorized for issue
under outstanding Options held by the Optionee or any other person.


(e) No ISOs may be granted under the Plan after September 30, 2019.


(f) An inadvertent modification of an ISO shall not be treated as a modification
to the extent the modification is reversed by the earlier of the date the Option
is exercised or the last day of the calendar year during which such change
occurred.


5.7. Required Terms and Conditions of NSOs.  Each NSO granted shall be in such
form and subject to such restrictions and other terms and conditions as the
Committee may determine, in its sole discretion, at the time of grant, subject
to the general provisions of the Plan, the applicable Option Agreement, and the
following specific rule: in no event may the exercise price be less than the
Fair Market Value of the shares of Common Stock subject to such NSO.

 
3

--------------------------------------------------------------------------------

 

Section 6. Effect of Termination.


6.1. Key Employee Termination Generally.  Except as provided in Sections 6.2,
6.3 and 11, or by the Committee in its sole discretion, any Option shall
terminate on the date of the Key Employee's termination of employment with the
Company and its Subsidiaries: (i) for Good Cause (as defined in the Option
Agreement); or (ii) voluntarily, for any other reason other than retirement,
death, or disability.  A Key Employee's transfer of employment from the Company
to a Subsidiary, or from a Subsidiary to the Company, or from a Subsidiary to
another Subsidiary, shall not constitute a termination of employment for
purposes of the Plan.  Options granted under the Plan shall not be affected by
any change of duties in connection with the employment of the Key Employee or by
military leave, sick leave, or other bona fide leave of absence (such as
temporary employment by the government) if the period of such leave does not
exceed 3 months or, if longer, so long as the Optionee's right to employment
with the Company or a Subsidiary is provided either by statute or by
contract.  If the period of leave exceeds 3 months, and the Optionee's right to
reemployment is not provided by either statute or contract, the Optionees
employment relationship is deemed to terminate on the first day immediately
following such three-month period.


6.2. Death and Disability.  In the event of an Optionee's death or Disability
(as defined below) during employment or service with the Company or any of its
Subsidiaries, all Options held by the Optionee shall become fully exercisable on
such date of death or Disability.  Each of the Options held by such an Optionee
shall expire on the earlier of: (a) the first anniversary of the date of the
Optionee's death or Disability; and (b) the date that such Option expires in
accordance with its terms.  For purposes of this Section 6.2, "Disability" shall
mean the inability of an individual to engage in any substantial gainful
activity by reason of any medical determinable physical or mental impairment
which is expected to result in death or which has lasted or can be expected to
last for a continuous period of not less than twelve (12) months.  The
Committee, in its sole discretion, shall determine the date of any Disability.


6.3. Retirement of Key Employees.  In the event the employment of a Key Employee
with the Company and/or its Subsidiaries shall be terminated by reason of
Employee Retirement, all Options held by the Key Employee shall become fully
exercisable.  Each of the Options held by such a Key Employee shall expire on
the earlier of: (i) the first anniversary of the date of the Employee
Retirement; and (ii) the date that such Option expires in accordance with its
terms.  For purposes of this Section 6.3, "Employee Retirement" shall mean
retirement of a Key Employee after attaining age 55.  In the event the
employment of a Key Employee with the Company and/or its Subsidiaries shall be
terminated by reason of a retirement that is not an Employee Retirement as
herein defined, the Committee may, in its sole discretion, determine that the
exercisability and exercise periods set forth in this Section 6.3 shall be
applicable to Options held by such Key Employee.  Notwithstanding the foregoing,
in the event the employment of a Key Employee who is also a Director of the
Company is terminated by reason of Employee Retirement, all Options held by the
Key Employee shall become fully exercisable, but each of the Options held by
such a Key Employee shall expire on the earlier of: (i) the first anniversary of
the date of the Key Employee's termination of service on the Board for any
reason; and (ii) the date that such Option expires in accordance with its terms.


6.4. Retirement of Non-Employee Directors.  In the event the service of a
Non-Employee Director on the Board shall be terminated by reason of the
retirement of such Non-Employee Director of the Company in accordance with the
Company's retirement policy for Directors, any Option or Options granted to such
Non-Employee Director shall continue to vest and remain exercisable pursuant to
Section 5, in the same manner and to the same extent as if such Director had
continued his or her service on the Board during such period.


Section 7. Exercise of Options.


7.1. Notice.  A person entitled to exercise an Option may do so by delivery of a
written notice to that effect specifying the number of shares of Common Stock
with respect to which the Option is being exercised and any other information
the Committee may prescribe.  The notice shall be accompanied by payment as
described in Section 7.2.  The notice of exercise shall be accompanied by the
Optionee's copy of the writing or writings evidencing the grant of the
Option.  All notices or requests provided for herein shall be delivered to the
Secretary of the Company.


7.2. Exercise Price.  Except as otherwise provided in the Plan or in any Option
Agreement, the Optionee shall pay the purchase price of the shares of Common
Stock upon exercise of any Option: (a) in cash; (b) in cash received from a
broker-dealer to whom the Optionee has submitted and exercise notice consisting
of a fully endorsed Option (however, in the case of an Optionee subject to
Section 16 of the 1934 Act, this payment option shall only be available to the
extent such insider complies with Regulation T issued by the Federal Reserve
Board); (c) by delivering shares of Common Stock having an aggregate Fair Market
Value on the date of exercise equal to the Option exercise price; (d) by
directing the Company to withhold such number of shares of Common Stock
otherwise issuable upon exercise of such Option having an aggregate Fair Market
Value on the date of exercise equal to the Option exercise price; (e) in the
case of a Key Employee, by such other medium of payment as the Committee, in its
discretion, shall authorize at the time of grant; or (f) by any combination of
(a), (b), (c), (d) and (e).  In the case of an election pursuant to (a) or (b)
above, cash shall mean cash or a check issued by a federally insured bank or
savings and loan, and made payable to the Company.  In the case of payment
pursuant to (b), (c) or (d) above, the Optionee's election must be made on or
prior to the date of exercise and shall be irrevocable.  In lieu of a separate
election governing each exercise of an Option, an Optionee may file a blanket
election with the Committee which shall govern all future exercises of Options
until revoked by the Optionee.  The Company shall issue, in the name of the
Optionee, stock certificates representing the total number of shares of Common
Stock issuable pursuant to the exercise of any Option as soon as reasonably
practicable after such exercise, provided that any shares of Common Stock
purchased by an Optionee through a broker-dealer pursuant to clause (b) above
shall be delivered to such broker-dealer in accordance with 12 C.F.R
§220.3(e)(4) or other applicable provision of law.

 
4

--------------------------------------------------------------------------------

 

7.3. Taxes Generally.  At the time of the exercise of any Option, as a condition
of the exercise of such Option, the Company may require the Optionee to pay the
Company an amount equal to the amount of the tax the Company or any Subsidiary
may be require to withhold to obtain a deduction for federal and state income
tax purposes as a result of the exercise of such Option by the Optionee or to
comply with applicable law.


7.4. Payment of Taxes.  At any time when an Optionee is required to pay an
amount required to be withheld under applicable income tax or other laws in
connection with the exercise of an Option, the Optionee may satisfy this
obligation in whole or in part by: (a) directing the Company to withhold such
number of shares of Common Stock otherwise issuable upon exercise of such Option
having an aggregate Fair Market Value on the date of exercise equal to the
amount of tax required to be withheld; or (b) delivering shares of Common Stock
of the Company having an aggregate Fair Market Value equal to the amount
required to be withheld.  In the case of payment of taxes pursuant to (a) or (b)
above, the Optionee's election must be made on or prior to the date of exercise
and shall be irrevocable.  The Committee may disapprove any election or delivery
or may suspend or terminate the right to make elections or deliveries.  In lieu
of a separate election governing each exercise of an Option, an Optionee may
file a blanket election with the Committee which shall govern all future
exercises of Options until revoked by the Optionee.


7.5. Attestation.  Wherever in this Plan or any Option Agreement an Optionee is
permitted to pay the Exercise Price of an Option or taxes relating to the
exercise of an Option by delivering shares of Common Stock, the Optionee may,
subject to procedures satisfactory to the Committee, satisfy such delivery
requirements by presenting proof of beneficial ownership of such shares in which
case the Company shall treat the Option as exercised without further payment and
shall not withheld such number of shares of Common Stock from the Shares
acquired by the exercise of the Option, as appropriate.


Section 8. Transferability of Options.


No Option granted pursuant to the Plan shall be transferable otherwise than by
will or by the laws of descent and distribution or pursuant to a qualified
domestic relations order as defined by the Code.  However, if an ISO is
transferred incident to a divorce (within the meaning Code Section 1041) or
pursuant to a qualified domestic relations order (within the meaning of Code
Section 414(p)), it shall cease to qualify as an ISO.  Notwithstanding the
second preceding sentence, an Optionee, at any time prior to his death, may
assign all or any portion of an Option granted to him (other than an ISO) to (i)
his spouse or lineal descendant, (ii) the trustee of a trust for the primary
benefit of his spouse or lineal descendant, (iii) a partnership of which his
spouse and lineal descendants are the only partners, or (iv) a tax exempt
organization as described in Code Section 501 (c)(3).  In such event, the
spouse, lineal descendant, trustee, partnership or tax exempt organization will
be entitled to all of the rights of the Optionee with respect to the assigned
portion of such Option, and such portion of the Option will continue to be
subject to all of the terms, conditions and restrictions applicable to the
Option, as set forth herein and in the related Option Agreement immediately
prior to the effective date of the assignment.  Any such assignment will be
permitted only if: (i) the Optionee does not receive any consideration
therefore; and (ii) the assignment is expressly permitted by the applicable
Option Agreement as approved by the Committee.  Any such assignment shall be
evidenced by an appropriate written document executed by the Optionee, and a
copy thereof shall be delivered to the Company on or prior to the effective date
of the assignment.  In addition, the transfer of an ISO to a trust shall not
disqualify the ISO if, under Code Section 671 and applicable state law, the
individual is considered to be the sole beneficial owner of the Option while it
is held in trust.


Section 9. Rights as Shareholder.


An Optionee or a transferee of an Optionee pursuant to Section 8 shall have no
rights as a shareholder with respect to any Common Stock covered by an Option or
receivable upon the exercise of an Option until the Optionee or transferee shall
have become the holder of record of such Common Stock, and no adjustments shall
be made for dividends in cash or other property or other distributions or rights
in respect to such Common Stock for which the record date is prior to the date
on which the Optionee shall have in fact become the holder of record of the
shares of Common Stock acquired pursuant to the Option.

 
5

--------------------------------------------------------------------------------

 

Section 10. Change in Control.


10.1. Effect of Change in Control.  Notwithstanding any of the provisions of the
Plan or any Option Agreement evidencing Options granted hereunder, upon a Change
in Control of the Company (as defined in Section 10.2) all outstanding Options
shall become fully exercisable and all restrictions thereon shall terminate in
order that Optionees may fully realize the benefits there under.  Further, in
addition to the Committee's authority set forth in Section 3, the Committee, as
constituted before such Change in Control, is authorized, and has sole
discretion, as to any Option, either at the time such Option is granted
hereunder or any time thereafter, to take any one or more of the following
actions: (a) provide for the purchase of any such Option, upon the Optionee's
request, for an amount of cash equal to the difference between the exercise
price and the then Fair Market Value of the Common Stock covered thereby had
such Option been currently exercisable; (b) make such adjustment to any such
Option then outstanding as the Committee deems appropriate to reflect such
Change in Control; and (c) cause any such Option then outstanding to be assumed,
by the acquiring or surviving corporation, after such Change in Control.


10.2. Definition of Change in Control.  A "Change in Control" of the Company is
deemed to occur upon:


(a) The receipt by the Company of a Schedule 13D or other statement filed under
Section 13(d) of the 1934 Act, indicating that any entity, person, or group has
acquired beneficial ownership, as that term is defined in Rule 13d-3 under the
1934 Act, of more than 30% of the outstanding capital stock of the Company
entitled to vote for the election of directors ("voting stock");


(b) The commencement by an entity, person, or group (other than the Company or a
Subsidiary) of a tender offer or an exchange offer for more than 20% of the
outstanding voting stock of the Company;


(c) The effective time of: (i) a merger or consolidation of the Company with one
or more other corporations as a result of which the holders of the outstanding
voting stock of the Company immediately prior to such merger or consolidation
hold less than 80% of the voting stock of the surviving or resulting
corporation; or (ii) a transfer of substantially all of the property of the
Company other than to an entity of which the Company owns at least 80% of the
voting stock; or


(d) The election to the Board, without the recommendation or approval of the
incumbent Board, of the lesser of: (i) three directors; or (ii) directors
constituting a majority of the number of directors of the Company then in
office.


Section 11. Postponement of Exercise.


The Committee may postpone any exercise of an Option for such time as the
Committee in its sole discretion may deem necessary in order to permit the
Company: (a) to effect, amend or maintain any necessary registration of the Plan
or the shares of Common Stock issuable upon the exercise of an Option under the
Securities Act of 1933, as amended, or the securities laws of any applicable
jurisdiction; (b) to permit any action to be taken in order to (i) list such
shares of Common Stock on a stock exchange if shares of Common Stock are then
listed on such exchange or (ii) comply with restrictions or regulations incident
to the maintenance of a public market for its shares of Common Stock, including
any rules or regulations of any stock exchange on which the shares of Common
Stock are listed; or (c) to determine that such shares of Common Stock and the
Plan are exempt from such registration or that no action of the kind referred to
in (b)(ii) above needs to be taken; and the Company shall not be obligated by
virtue of any terms and conditions of any Option or any provision of the Plan to
recognize the exercise of an Option or to sell or issue shares of Common Stock
in violation of the Securities Act of 1933 or the law of any government having
jurisdiction thereof.  Any such postponement shall not extend the term of an
Option and neither the Company nor its directors or officers shall have any
obligation or liability to an Optionee, to the Optionee's successor or to any
other person with respect to any shares of Common Stock as to which the Option
shall lapse because of such postponement.


Section 12. Termination or Amendment of Plan.


The Board or the Committee may terminate, suspend, or amend the Plan, in whole
or in part, from time to time, without the approval of the shareholders of the
Company to the extent allowed by law, provided, however, that a modification of
the maximum aggregate shares of Company Stock that may be issued under the Plan
as set forth in Section 4.1 or the class of employees eligible to receive them
as set forth in Section 2 shall require shareholder approval. The Committee may
correct any defect or supply an omission or reconcile any inconsistency in the
Plan or in any Option granted hereunder in the manner and to the extent it shall
deem desirable, in its sole discretion, to effectuate the Plan. No amendment or
termination of the Plan shall in any manner affect any Option theretofore
granted without the consent of the Optionee, except that the Committee may amend
the Plan in a manner that does affect Options theretofore granted upon a finding
by the Committee that such amendment is in the best interest of holders of
outstanding Options affected thereby.

 
6

--------------------------------------------------------------------------------

 

Without limiting the generality of the foregoing, to the extent applicable,
notwithstanding anything herein to the contrary, the Plan and Options issued
hereunder shall be interpreted in accordance with Code Section 409A and
Department of Treasury Regulations and other interpretive guidance issued
thereunder, including without limitation any such regulations or guidance that
may be issued after the Effective Date (as defined in Section
13).  Notwithstanding any provision of the Plan to the contrary, in the event
that the Committee determines that any amounts payable hereunder will be taxed
to an Optionee under Code Section 409A and related Department of Treasury
guidance, prior to payment to such Optionee of such amount, the Company may (a)
adopt such amendments to the Plan and Option Agreement and appropriate policies
and procedures, including amendments and policies with retroactive effect, that
the Committee determines necessary or appropriate to preserve the intended tax
treatment of the benefits provided by the Plan and Option Agreement hereunder
and (b) take such other actions as the Committee deems necessary or appropriate
to avoid the imposition of an additional tax under Code Section 409A.


Section 13. Effective Date.


The Plan is to be adopted and authorized by the Board of Directors for
submission to the shareholders of the Company at the Board’s next meeting
scheduled for September 8, 2009.  If the Plan as amended and restated is
approved by the affirmative vote of a majority of the shares of the voting stock
entitled to be voted by the holders of stock represented at a duly held
shareholders' meeting, or if the Plan is duly approved by written consent of a
majority of the votes entitled to be cast without a duly held shareholders’
meeting, the Plan shall be deemed to have become effective as of September 30,
2009 (the "Effective Date").  The Committee may award Options under the Plan at
any time after the Effective Date and before the termination of the Plan.  The
Plan will terminate upon the earliest of (i) the tenth anniversary of the
Effective Date, or (ii) the date on which the Board terminates the Plan in
accordance with Section 12; provided, however, that upon Plan termination, all
Options outstanding under the Plan will continue to have full force and effect
in accordance with the terms of the Option Agreement evidencing such Option.


Section 14. Reporting and Disclosure of ISO.


By January 31 of the year following the year an Optionee exercises an ISO
(unless (i) January 31 falls on a Saturday, Sunday, or legal holiday, in which
case the date will be adjusted in accordance with Code Section 7503 and the
regulations thereunder or (ii) an extension of time for good cause is shown
pursuant to Treasury Regulation Section 1.6039-1(a)(2)), an Optionee exercising
an ISO shall be provided with a statement pursuant to Code Section 6039.  The
statement shall include the following information:


(i) the name, address, and EIN of the Company;
(ii) the name, address, and identifying number of the Optionee;
(iii) the date the ISO was granted;
(iv) the date the shares of Common Stock were transferred to the Optionee;
(v) the fair market value of the shares of Common Stock at the time the ISO is
exercised;
(vi) the number of shares of Common Stock transferred pursuant to the ISO;
(vii) the type of option under which the shares of Common Stock were acquired;
and
(viii) the total cost of all of the shares of Common Stock.


If the Company provides this statement by mail, it will be deemed to be
furnished to an Optionee if it is mailed to his/her last known address.  With
the written consent of the Optionee the statement described in this paragraph
can be furnished electronically rather than in a paper format.  The Company
shall identify any share of the Common Stock acquired through the exercise of an
ISO in a manner sufficient to enable the accurate reporting of the transfer of
record title of such shares.  Such identification may be accomplished by
assigning to the certificates of stock issued pursuant to such Option a special
serial number or color.


Section 15. Beneficiary Designation.


Each Optionee may, from time to time, name any beneficiary or beneficiaries (who
may be named contingently or successively and who need not be a natural person)
to whom any benefit under the Plan is to be paid in case the Optionee should die
before receiving any or all of his or her Plan benefits.  Each beneficiary
designation, which will become effective upon receipt by the Committee, will
revoke all prior designations by the same Optionee, must be in a form prescribed
by the Committee, and must be made during the Optionee's lifetime.  If the
Optionee's designated beneficiary predeceases the Optionee or no beneficiary has
been designated, benefits remaining unpaid at the Optionee's death will be paid
to the Optionee's estate or other entity described in the Optionee's Option
Agreement in a manner consistent with Code Section 2518.

 
7

--------------------------------------------------------------------------------

 

In the event of any conflict between a designation of beneficiary hereunder and
a designation under an Optionee's will, the designation hereunder shall
prevail.  A designated beneficiary may disclaim any Options hereunder.


Section 16. 409A Compliance.


Notwithstanding any other provisions of this Plan or any Option Agreement
hereunder, no Option shall be granted, deferred, accelerated, extended, paid out
or modified under this Plan in a matter that would result in the imposition of
an additional tax under Code Section 409A upon an Optionee.  In the event it is
reasonably determined by the Committee that, as a result of Code Section 409A,
payment in respect of any Option under the Plan may not be made at the time
contemplated by the terms of the Plan or the relevant Option Agreement, as the
case may be, without causing the Optionee holding such award to be subject to
taxation under Code Section 409A, the Company will make such payment on the
first day that would not result in the Optionee incurring any tax liability
under Code Section 409A.


To Become Effective on the 30th day of September, 2009.
 
 
8

--------------------------------------------------------------------------------